Citation Nr: 0637632	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-04 228	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include bipolar disorder and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Marine Corp League


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1982 and from May 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran's case was remanded to the RO for additional 
development in July 2005.  The case is again before the Board 
for appellate review.

The Board notes that when the veteran's case was remanded by 
the Board in July 2005 the Board re-characterized the issue 
of entitlement to service connection for bipolar disorder as 
a claim to reopen.  The Board also considered a claim of 
entitlement to service connection for psychiatric disability 
other than bipolar disorder.  

After further review of the claims file the Board has 
determined that the current issue on appeal is best 
characterized as entitlement to service connection for any 
psychiatric disability to include bipolar disorder and 
schizoaffective disorder.  

The veteran filed a claim for entitlement to service 
connection for bipolar disorder in December 1997.  The 
veteran's claim was denied by way of a rating decision by the 
Cleveland RO dated in February 1998.  In November 1998, after 
receipt of additional medical evidence, the Cleveland RO 
issued another rating decision and denied the issue of 
entitlement to service connection for bipolar disorder and 
schizoaffective disorder.  According to 38 C.F.R. § 3.156(b), 
new and material evidence received prior to the expiration of 
the appeal period will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  This is apparently what prompted the 
November rating action.  

In April 2002 the Philadelphia RO reconsidered the issues of 
entitlement to service connection for schizoaffective 
disorder and entitlement to service connection for bipolar 
disorder because of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) which required reconsideration 
of certain claims which were previously denied.  The veteran 
submitted a notice of disagreement (NOD) as to the 
psychiatric issues in July 2002.  The RO characterized the 
psychiatric issue as entitlement to service connection for 
mental disorder to include bipolar disorder and 
schizoaffective disorder in a January 2004 statement of the 
case (SOC).  

Consequently, the issue currently on appeal is entitlement to 
service connection for psychiatric disability, to include 
bipolar disorder and schizoaffective disorder.  


FINDING OF FACT

No currently diagnosed psychiatric disability was manifested 
until many years after the veteran left active military 
service, and none is attributable to his period of military 
service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated by 
active military service; a psychosis may not be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107(b) (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006); 71 Fed. 
Reg. 42,760 (July 28, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from February 1978 to 
September 1982 and from May 1983 to May 1985.  Service 
medical records (SMRs) associated with the claims file 
include the veteran's February 1978 entrance examination, a 
May 1983 entrance examination, a June 1984 medical 
examination, and the veteran's May 1985 separation 
examination.  SMRs for the veteran's first period of service 
were unavailable.  SMRs from the second period of service do 
not reflect any treatment for or a diagnosis of any 
psychiatric disability.  The veteran did not report any 
psychiatric disability at his entrance examinations in 
February 1978 or May 1983 and none was noted by either 
examiner.  No psychiatric disability was noted on either the 
periodic examination dated in June 1984 or the separation 
examination dated in May 1985.  

The veteran was afforded a VA examination in January 1998.  
The examiner noted that the veteran was cooperative and spoke 
in a clear and understandable fashion.  The examiner noted 
that he was not too sure that the veteran's facts were all 
accurate.  He noted that the veteran was vague at times in 
describing times and places.  The examiner said that the 
veteran did not show any evidence of any psychotic thought, 
mood, or perceptual disorder at the time of the examination 
but that he had a history of these problems when not taking 
medication.  He noted that the veteran was not actively 
suicidal or homicidal at the time of the examination.  Memory 
was noted to be grossly intact.  Judgment and insight were 
noted to be fairly good.  The examiner diagnosed the veteran 
with probable schizoaffective disorder.  He noted that the 
veteran had elements of thought disorder, perceptual 
disorder, and mood disorder.  He concluded that both 
schizoaffective disorder and bipolar can both be fully 
disabling and have similar prognoses.  

Associated with the claims file are VA treatment reports, 
including both inpatient and outpatient treatment, dated from 
May 1996 to December 2005.  The records reveal that the 
veteran had numerous inpatient stays at VA for both 
psychiatric disabilities and substance abuse treatment 
beginning in 1996.  The veteran received various diagnoses 
including major depression, substance abuse induced mood 
disorder, attention deficit hyperactivity disorder, bipolar 
affective disorder, bipolar disorder, and schizoaffective 
disorder.  The most recent VA records, dated in August 2005 
and December 2005, reflect treatment for bipolar affective 
disorder.  

Also associated with the claims file are records from the 
Social Security Administration (SSA) which include private 
medical records and duplicate VA treatment records.  It 
appears that the veteran was granted SSA benefits for 
paranoid schizophrenia and other psychiatric disorders in 
October 1999.  The private medical records include records 
from P. Deardorff, Ph.D, Ephraim McDowell Regional Medical 
Center, and St. Joseph Hospital and a medical consultant's 
case analysis from C. Rosanova, M.D.  Some records pertained 
to disabilities other than psychiatric disabilities.  In 
August 1999 Dr. Deardorff diagnosed the veteran with 
generalized anxiety disorder, r[ule]/o[ut] major depression 
with psychotic features in common partial remission, r/o 
major depression with anxiety, r/o schizophrenia in partial 
remission, chemical dependence in remission, and mixed 
personality disorder.  The records from Ephraim McDowell 
Regional Medical Center reflect treatment for alcohol 
dependence and a suicide attempt in January 1996.  The 
records reflect diagnoses of major depression and personality 
disorder.  Finally, the records from St. Joseph Hospital 
reflect inpatient treatment during the period from September 
1990 to November 1990 for alcohol withdrawal syndrome, 
undiagnosed psychiatric disorder--rule out schizoaffective 
disorder, rule out atypical bipolar disorder, rule out 
antisocial personality disorder, and rule out anxiety 
disorder.  The case analysis from Dr. Rosanova includes a 
summary of the medical evidence noted above.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, 
certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2006).  Psychoses include schizophrenia and schizoaffective 
disorder.  71 Fed. Reg. 42,760.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Here, while the veteran has currently diagnosed psychiatric 
disorders, bipolar affective disorder and schizoaffective 
disorder among other diagnoses, there is no medical evidence 
of a nexus between any current psychiatric disability and any 
in-service disease or injury.  The record clearly shows that 
the veteran was not treated for or diagnosed with any 
psychiatric disorder while in service, nor is there any 
evidence of continuity of symptomatology for any psychiatric 
disability for years after service.  The earliest evidence of 
any diagnosis or treatment for psychiatric disability was in 
September 1990 at St. Joseph Hospital, five years after the 
veteran left service, which means that the presumption of 38 
C.F.R. § 3.307 is not helpful to the veteran.  The Board 
notes that the VA physician who examined the veteran in 
January 1998 did not provide any opinion regarding the 
etiology of the veteran's psychiatric disorder.  However, the 
medical evidence of record does not provide any basis for 
concluding that there was a nexus between any current 
disability and military service.  

As noted previously, the veteran was not treated for any 
psychiatric disability while in service and he was not 
diagnosed with any such disability while in service.  The 
veteran did not seek treatment for a psychiatric disability 
until five years after he separated from service.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for psychiatric 
disability to include bipolar disorder and schizoaffective 
disorder.  

The Board notes that the veteran has alleged that his 
psychiatric disabilities are related to his military service.  
While the veteran is capable of providing information 
regarding his current condition, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for psychiatric disabilities.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. § 3.102 
(2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in September 2001.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO sent follow-up letters to the 
veteran in August 2005 and December 2005 and informed him of 
the status of his claim and again advised him of the elements 
to satisfy in order to establish service connection.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, while notice was not provided as to the 
criteria for rating psychiatric disabilities or with respect 
to award of effective dates, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Board does not have jurisdiction 
over such issues.  Consequently, a remand of the claim is not 
required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, SSA 
records, and private medical records.  The veteran has not 
alleged that there is any outstanding evidence that would 
support his claim.  The Board is not aware of any outstanding 
evidence.

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection , the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
the veteran has had psychiatric disease diagnosed, but there 
is no indication, except by way of unsupported allegation, 
that he sustained any event, injury or disease in service or 
that any diagnosed disability may now be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.


ORDER

Entitlement to service connection for psychiatric disability, 
to include bipolar disorder and schizoaffective disorder, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


